Crownhart, J.
{dissenting). This was a criminal prosecution of the plaintiff in error, herein called the defendant, on a charge of violating sec. \729p — 1, now sec. 103.43, of the statutes. That section provides that—
“It shall be unlawful to influence, induce, persuade or attempt to influence, induce, persuade or engage workmen to change from one place of employment to another in this state or to accept employment in this state or to bring workmen of any class or calling into this state to work in any department of labor in this state, through . . . failure to *35state m any advertisement, proposal or contract for the employment that there is a strike or lockout at the place of the proposed employment, when in fact such strike or lockout then actually exists in such employment at such place. ...”
The case was tried before an able and experienced judge, a jury having been waived, and the defendant was found guilty. From the sentence imposed defendant sued out a writ of error to this court for review.
This court now holds that under the above statute “the defendant might, at the time of the advertisement, be lawfully justified in considering that a strike shall be deemed at an end when conditions are such that the business of the employer is not materially affected by it, and there are no reasonable grounds for believing that a continuance thereof will materially affect his business,” and concludes as a matter of law that there was no strike at defendant’s plant at the time of the advertisement.
The statute is simple and its purpose is plain. It recognizes an evil growing out of strikes, whereby, through advertisements for help', workmen are induced to come from far and near to apply for work, only to find a strike on at the plaee of employment, and for that reason they are unable to accept such employment. The workmen so induced are deceived to their injury. They lose time and money through the deceptive advertising. ’ For this reason the legislature passed the statute in question requiring employers to tell the truth, in their advertisements. The statute is not harsh. If a strike exists" at the plant the advertisement should so state. It merely exemplifies the advertising slogan, “Truth in advertising.”
As I view the opinion of the court, it reaches its decision by a process of metaphysical reasoning which is not permissible as applied to the facts of the case. . We are called upon to determine whether a strike actually existed at the time the defendant advertised for help. If SO', defendant was required to.insert that fact in its advertisement. That *36question is one of fact to' be found from all the circumstances of the situation. Questions of fact are to be determined by the jury, or, when a jury is waived, by. the trial court.
To determine the meaning of the statute we must look to the whole and every part thereof in the light of the purposes and objects of the statute to be accomplished. To say that the statute, because it provides a penalty for its violation, must be strictly construed, means no more than that it shall be fairly construed to carry out the legislative intent, if that intent is manifest on the face of the statute.
The purpose of the statute cannot well be in doubt. It is a matter of common knowledge that an advertisement for help, in a paper of general circulation, is calculated and intended to bring workmen from far and near to apply for work. If the conditions surrounding the employment are such that workmen are deceived into losing time and money in seeking employment, and then because of such existing conditions are unable to accept such employment, a deception has been practiced to the injury of the responding workmen. Here the employer did advertise for help' in a paper of general circulation, and in response to such advertisement fifteen workmen came to the employer’s plant on the 3d day of March, who, upon being notified that there was a strike on at the plant, refused to make application for work. Mr. Charles. Zuelke testified:
“Since I have been on picket line, I have interviewed people that were applying for positions there, especially when that ‘ad’ was in the paper I interviewed fifteen men on the 3d day of March. There were three from Stevens Point, two from Manitowoc, two from Chicago, two from Oshkosh, and one from South Milwaukee, and five I think from down here. I told them a strike was on and they showed me the ‘ad’ in the paper saying they wanted moulders out there. I showed them the Journal [union paper], and showed them right here that there was. a strike on, and told them we were out since the 12th of October, and they says *37it is funny they didn’t advertise in the paper there was labor trouble. They went back. They said they wouldn’t go in if there was a strike on.”
Now, here are the simple facts, stripped of all legalistic adornment. Responding to an ‘ad’ by the defendant, men from Milwaukee, Stevens Point, Manitowoc, Oshkosh, and Chicago traveled long distances to seek employment, who, if they had known the fact of a strike at the plant, would not have incurred the expense nor have taken the time for the purpose. They had been deceived, and largely because of the very statute under consideration as now construed. They supposed that if a strike existed the fact would have been stated in the ‘ad’ as prescribed in the statute. These were tragedies to' poor men seeking employment, which the legislature sought to prevent, and such as only poor workmen thus imposed upon can fully appreciate. This court now holds, by a highly technical construction that will be little understood by men of ordinary intelligence, that the statute does not apply; that in order for workmen to know whether a strike does actually exist at any such place they first must go there and find out for themselves. All of which shows that the statute does not mean what it was intended to mean, and that it does not prevent the abuses it was intended to prevent.
How is the nullification of legislative intent brought about? How is this supposedly beneficial statute made an actual instrument of deception and fraud upon these hapless men? The answer is, this court has given a meaning to the term “strike” contrary to the supposed meaning,— contrary to the true meaning, as I understand the term. A strike has been variously defined under different conditions. See Words and Phrases. But nowhere, save in this case, has the term as used in our statute been so defined, so far as I can find. The term “strike” originated with laboring men. They have determined by their actions, by custom and practice, what is and what is not a strike. Courts *38should draw their definition of strikes from the actual custom and practice of laboring men engaged in strikes. Now these practices and customs are not in doubt. There is concerted action on the part of employees, sanctioned by their unions, if any, in quitting their employment. This is done to obtain redress of grievances by imposing some pressure upon the employer. This pressure customarily takes on an effort on the part of the employees, acting by themselves or more commonly through their union, of preventing the employer from filling their places or of securing sufficient men to' efficiently operate his plant. The methods of accomplishing this object are many. Laboring men are taught by stern necessity to stand together, and that it is dishonorable for a man to accept employment in a plant where his fellows are out on strike. By practice and custom for long among laboring men, the man who takes the place of a striking employee becomes a “scab” — an opprobrious term generally so applied. To prevent others from taking the strikers’' places, pickets are stationed near the plant to inform men about to apply for work that a strike is on. This is held to be legal, providing that the number of pickets shall not be so great as to intimidate those desiring to enter the employment from doing so. Other means employed are to carry notices in their craft papers of-the strike and to place such employers on the “unfair list.” Another method is to create public sentiment against the employer and his unfair methods, if such exist, and thus injure his trade. The men on strike are assisted by their unions by being paid strike benefits. In case of little employment or in “hard times” none of these methods may be immediately effective. Hunger and other distress may drive men to break the rules of the game, but when employment is normal, if the strike is kept up, these men seek more honorable employment, at least less offensive employment.
When a strike ends, in the absence of it being declared off by the men themselves or by their unions, must neces*39sarily depend upon many factors. I think normal production at the plant has little to do with it. Normal production may be increased or reduced by things entirely disconnected with the strike. The real test of a strike must be: Are the usual concomitants of a strike still attached to the situation; are the men still out; are pickets kept up; are the union and union papers still publishing notices of the strike; is pressure still maintained on the employer by which he is burdened financially, or physically and mentally impressed; are men prevented from accepting employment at the plant by reason of the conditions existing with reference thereto; are strike benefits still being paid; is the action of the employees, or the union in their behalf, to maintain the strike, in good faith with some hope of ultimate success? If any or all of these questions may be answered in the affirmative, there is some evidence of a strike actually existing, and if most of them exist, as they did in this case, then the fact of a strike actually existing is sufficiently established, as the term “strike” is used in the act before us.
If output of the plant is a guide, the largely decreased output for April following would indicate that the strike pressure was effective. Presumably the defendant was short of help or wanted to increase production. What happened ? Daily production did not increase in March,' and fell off sharply in April. The inference is plain. The output decreased from seventy-eight tons in March to forty-eight tons in April. But I do not conceive that production has much to do in determining the ultimate fact. The pressure may be moral and it may depress the market for defendant’s production. That pressure may not be immediately apparent, and its full effect is likely to be delayed for some time. But in discussing these side issues we should not get away from the main issue. Was there a strike on at the defendant’s plant at the time of the advertisement? To determine the answer to that question we must look at the situation largely from the standpoint of the strikers. They make *40the strike, not the company. The company may make a lockout, but it does not make a strike. When the men cease to strike, cease to do those things which ordinarily accompany a strike, then the strike is over and not till then.
As Mr. Justice Brandéis, of the United States supreme court, has clearly pointed out in his dissenting opinion in Duplex P. P. Co. v. Deering, 254 U. S. 443 (41 Sup. Ct. 172), at p. 481:
“The change in the law by which strikes once illegal and even criminal are now recognized as lawful was effected in America largely without the intervention of legislation. This reversal of a common-law rule was not due to the rejection by the courts of one principle and the adoption in its stead of another, but to a better realisation of the facts of industrial life.”
In “Law, Its Origin, Growth and Function,” by Mr. James C. Carter, the growth of the common law is most forcibly shown to be a recognition by the courts of the customs of life. He says:
“Judges are both by appointment and tradition the experts in ascertaining and declaring the customs of life. . . . It is the function of the judges to watchfully observe the developing moral thought, and catch the indications of improvement in customary conduct, and enlarge and refine correspondingly the legal rules. In this way, step by step, the great fabrics of common law and equity law have been built up without the aid of legislation and the process is still going on.” Pages 327, 329.
Why, then, should we not recognize the practices and customs of laboring men on strike to determine what is a strike? The majority opinion ignores these well-known customs of laboring men. It ignores the facts that constitute a strike, and considers only the effects of a strike on the employer’s business. The effects of a strike are not so easily determined. But the question here, more material to the issue, is: What was the effect of the strike as con*41ducted, on men who came to apply for work? Were they turned away because of the strike? Did they lose time and money as a result of the failure to disclose the fact of the strike in the advertisement? If so, then the statute plainly was violated in its purpose and spirit.
The majority opinion says:
“All the recognized definitions of an industrial strike, however, confine it to the concerted action by the employees of the particular employer against whom it is aimed, that is, between the individuals who are under present contract of employment with a particular employer and him, and to no one outside of such class. In determining the particular question here it cannot, therefore, be regarded as á dispute between the local union, which has no contract with the company, but between the withdrawing employees and the company alone.”
If I understand this statement, I cannot agree as to the definitions of a strike, or if we concede that the definitions are as stated, I cannot concede their correctness. We cannot properly ignore the general practices and customs of laboring men and their unions. By custom, rules, and practice employees rely on their unions as the agency to carry on their fight in case of a strike, and justly so. These labor struggles in modern times resolve themselves into contests of organized workmen on the one hand, and organized capital and employers on the other. The definition cited ignores the facts of industrial life. “In the dark all cats are gray.” That is so only because they seem so. In fact, the color does not change with darkness. Nor can we change the relation of unions to their members and employers by ignoring the facts as they really exist and which are of common knowledge. In the modern strike the individual employee is only an atom in a world of matter. He counts for so little that he is hardly heard in the fight. A strike is carried on by local and national unions. Why blink the facts? The immediate contest may seem to be between a *42single employer and a few employees, but the principle involved may be nation-wide, with organizations on both sides with nation-wide power engaged directly or indirectly in the battle. A strike without the sanction and assistance of the unions is doomed to disaster from the start.
The fact as to whether a strike actually existed at the time of the advertisement was for the trial judge to find from all the evidence. He found the defendant guilty. I think he could not have done otherwise under the evidence.
For these reasons I respectfully dissent.